Citation Nr: 1533952	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-40 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a bilateral foot disorder.

2.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen service connection for migraine headaches. 

5.  Service connection for a bilateral foot disorder. 

6.  Service connection for an acquired psychiatric other than PTSD.

7.  Service connection for PTSD. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1979 to September 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In evaluating this case, the Board has reviewed the physical claims file, as well as both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran was scheduled for a hearing before a member of the Board in August 2012.  He failed to appear at the hearing, did not request postponement, and has not shown good cause for failure to appear.  Therefore, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (2014).   

In general, the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran originally filed a claim for service connection for depression, which was most recently denied in the December 2007 final rating decision.  The current appeal includes the issue of reopening service connection for depression.  

The Veteran filed a claim for service connection for PTSD in November 2011, which was denied by the RO in an April 2012 rating decision.  The Veteran perfected an appeal with respect to this issue separate from the appeal to reopen service connection for an acquired psychiatric disorder other than PTSD (claimed as depression).  The Board finds that the issue of service connection for an acquired psychiatric disorder other than PTSD is based on a separate and distinct disability, as well as different criteria for service connection than the specific regulatory requirements for PTSD.  Therefore, service connection for PTSD is not considered to be a part of the appeal to reopen service connection for an acquired psychiatric disorder other than PTSD.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim for service connection based on different theories) (en banc) aff'd 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that VA can bifurcate a claim and address different theories or arguments in separate decisions).  As such, the Board has separated the issues pertaining to the claimed psychiatric disorders as listed on the title page.

The issues of service connection for PTSD and an acquired psychiatric disorder other than PTSD, as well as the issue of reopening of service connection for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A December 2007 rating decision denied service connection for a bilateral foot disorder, depression, and bilateral hearing loss.  The Veteran did not perfect an appeal with respect to the December 2007 rating decision or submit new and material evidence within the one-year appeal period. 

2. Evidence received since the December 2007 rating decision contains a new statement regarding onset of bilateral foot symptoms during service; such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for a bilateral foot disorder. 

3. Evidence received since the December 2007 rating decision contains a new statement regarding onset of depression during service as a result of in-service traumatic events; such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder other than PTSD. 

4. Evidence received since the December 2007 rating decision with respect to service connection for bilateral hearing loss is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, so does not raise a reasonable possibility of substantiating the claim.

5. The Veteran has a current bilateral foot disability of pes planus and hallux valgus.

6. The Veteran's bilateral foot disability preexisted service as it was noted upon service entrance.

7. The preexisting bilateral foot disability was permanently worsened during service.


CONCLUSIONS OF LAW

1. The December 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. New and material evidence has been received since the December 2007 rating decision to reopen the claim for service connection for a bilateral foot disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. New and material evidence has been received since the December 2007 rating decision to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4. New and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has not been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

5. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral pes planus and hallux valgus are met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Board is reopening and granting service connection for a bilateral foot disorder, as well as reopening service connection for an acquired psychiatric disorder other than PTSD, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

With respect to the application to reopen service connection for bilateral hearing loss, the Veteran was provided notice in April 2010, which was not compliant with Kent.  However, in May 2011, VA provided the Veteran with a notice letter that informed the Veteran of the basis for the prior denial of the claim for service connection for bilateral hearing loss; specifically, that the evidence did not show a diagnosis of bilateral hearing loss for VA compensation purposes.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim; therefore, the May 2011 notice letter provided the notice required by the Kent decision.  Subsequent to the notice, the claim was readjudicated by the RO in an April 2012 supplemental statement of the case.  

With respect to the duty to assist, the Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's complete service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and the Veteran's statements in support of the current appeal.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

II. Reopening of Service Connection Legal Authority 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994), Justus v. Principi, 3 Vet. App. 510, 513 (1991).

III. Reopening of Service Connection for Bilateral Foot Disorder

The claim for service connection for a bilateral foot disorder was denied in a December 2007 rating decision because a bilateral foot disorder preexisted service and was not aggravated by service.  However, the Veteran provided a new statement regarding onset of bilateral foot symptoms during service.  See September 2010 VA Form 9.  This statement is presumed credible for purposes of reopening the claim for service connection for a bilateral foot disorder.

Therefore, the additional evidence received since the December 2007 rating decision has not been previously submitted to VA and relates to onset of bilateral foot symptoms during service, which tends to show aggravation of the preexisting foot disorder.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for a bilateral foot disorder.  As a result, the evidence is new and material and the claim for service connection for a bilateral foot disorder must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will address below the merits of the reopened claim for service connection for a bilateral foot disorder 

IV. Reopening of Service Connection for Acquired 
Psychiatric Disorder Other Than PTSD

The claim for service connection for depression was denied in a December 2007 rating decision on the basis that depression neither occurred in or was caused by service.  However, the Veteran provided new a statement regarding onset of depression during service as a result of in-service traumatic events, to include being stuck in the jaw by a hammer and being struck in the face by a door.  See September 2010 VA Form 9.  This statement is presumed credible for purposes of reopening the claim for service connection for an acquired psychiatric disorder other PTSD.

Therefore, the additional evidence received since the December 2007 rating decision has not been previously submitted to VA and relates to onset of depression after the claimed in-service traumatic events.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder other PTSD.  As a result, the evidence is new and material and the claim for service connection for an acquired psychiatric disorder other PTSD must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as explained in the Remand section below, additional development is required before the Board's consideration of the merits of the claim.

V. Reopening of Service Connection for Bilateral Hearing Loss

The Veteran's claim for service connection for bilateral hearing loss was previously denied in a December 2007 rating decision because the evidence did not show a diagnosis of bilateral hearing loss for VA compensation purposes under 38 C.F.R. § 3.385 (2014).  In December 2008, the Veteran filed a notice of disagreement with the December 2009 rating decision and was issued a March 2009 statement of the case (SOC) that addressed the issue of service connection for bilateral hearing loss.  Thereafter, the Veteran did not timely perfect the appeal with respect to this issue within 60 days of the issuance of the March 2009 SOC or within one year from the December 2007 rating decision.  Therefore, the December 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).

Since the prior final December 2007 rating decision, evidence added to the record includes VA treatment records, private treatment records, SSA disability records, and lay statements; however, such evidence is merely cumulative of previous evidence of record that documented exposure to acoustic trauma during service which the Veteran contends caused hearing loss.  The new evidence does not show that the Veteran has bilateral hearing loss for VA compensation purposes under 38 C.F.R. § 3.385.  

Such evidence is cumulative and redundant of prior evidence and does not raise a reasonable possibility or substantiating the claim; in sum, while new, it is not material evidence, and reopening of the Veteran's claim for service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


VI. Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Service connection may also be warranted in the case of a pre-service disability that was aggravated during active duty service.  38 C.F.R. § 3.306.  A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 C.F.R. § 3.304(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

VII. Service Connection for a Bilateral Foot Disorder

The Veteran contends that service connection is warranted because the preexisting bilateral foot disorder was aggravated during service from standard Army boots wear and tear during marching and running. 

The Board finds that the Veteran has a current bilateral foot disability.  The June 2010 VA examination report shows diagnoses of bilateral hallux valgus and pes planus. 

The Board next finds that the Veteran's bilateral foot disability preexisted service and was "noted" upon service entrance.   The August 1979 service enlistment examination report shows a notation of pes valgus planus.  Accordingly, in order to establish service connection for a bilateral foot disability, there has to be a showing of aggravation (worsening beyond normal progression) of the bilateral foot disability during service.

After a review of all the evidence, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's preexisting bilateral foot disability underwent a permanent worsening during service.  The Veteran has asserted that he was not aware that he had a bilateral foot problem upon service entrance, that he was required to fulfill all physical requirements of active duty, and that he started experiencing bilateral foot pain during service.  After considering the Veteran's history and an examination of the Veteran, the November 2007 VA examiner opined that it is at least as likely as not that the bilateral foot condition, which was noted at service entry, was deteriorated or aggravated above the expectable level during service.  The November 2007 VA examiner was not able to determine the level of aggravation.  However, the June 2010 VA examiner opined that it is less likely as not that the bilateral foot disability was worsened during service because of the lack of documentation of treatment for bilateral foot symptoms in service treatment records and for five to ten years after military service.  The Board finds that the November 2007 and June 2010 VA opinions are of equal weight.  Based on the foregoing, resolving reasonable doubt in the Veteran's favor on the question of aggravation by service, the Board finds that the bilateral foot disability worsened beyond normal progression during service.  

Because the evidence shows that worsening occurred during service, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  The Board finds that the evidence in this case is not clear and unmistakable to show that no aggravation of the pre-existing bilateral foot disability took place; therefore, the Board finds that the preexisting bilateral foot disability was aggravated by service, that is, that the preexisting bilateral foot disability worsened beyond its normal progression during service to warrant service connection for bilateral pes planus and hallux valgus.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


ORDER

New and material evidence having been received, the application to reopen service connection for a bilateral foot disorder is granted.

New and material evidence having been received, the application to reopen service connection for an acquired psychiatric disorder other than PTSD is granted.

New and material evidence has not been received to reopen service connection for bilateral hearing loss; therefore, the application to reopen is denied. 

Service connection for bilateral pes planus and hallux valgus is granted.


REMAND

Service Connection for PTSD, Acquired Psychiatric Disorder Other Than PTSD, and Reopening of Service Connection for Migraine Headaches

The Veteran contends that service connection for PTSD is warranted as a result of in-service personal assault when he was jumped by other soldiers and was knocked unconscious, as well as when he was struck by a door in the head.  Service treatment records reflect that in May 1981, the Veteran was brought to the emergency room by ambulance with complaints of being absent minded and pain in the right side of the jaw.  It was noted that the Veteran was incoherent and could not remember what had happened to him or how he was hit.  The record reflects that service personnel records document behavior changes following the above-referenced incident which could reasonably be expected from a person who had undergone an assault.  Therefore, in-service personal assault is established.

When the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such examination is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran underwent a VA mental health examination in November 2007, which the Board finds inadequate because the VA examiner did not provide an opinion with respect to the etiology of the mixed depressive-anxiety disorder as diagnosed by the VA examination.  Moreover, the Veteran underwent a VA PTSD examination in March 2012, which the Board finds to be inadequate.  The March 2012 VA examination report shows that the VA examiner noted that he could not render a diagnosis of PTSD or provide an opinion with respect to etiology without resorting to speculation because of the Veteran's "clouded consciousness and unreliability."  Given the speculative language found in the March 2012 VA examination report, as well as the finding that the Veteran sustained a personal assault during service, the Board finds that the March 2012 VA examination is inadequate.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  Based on the foregoing, the Board finds that a new psychiatric examination with opinion is required to help determine the nature and etiology of any diagnosed psychiatric disorder.

Finally, with respect to the issue of reopening service connection for migraine headaches, the May 2010 VA examination report shows an opinion that mental health problems are a major contributor to the Veteran's migraine headaches.  Therefore, the Board finds that the issue of reopening of service connection for migraine headaches is inextricably intertwined with the claims for service connection for PTSD and an acquired psychiatric disorder other than PTSD because a hypothetical grant of the latter service connection claims could significantly change the adjudication of the issue of reopening of service connection for migraine headaches.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of the issue of reopening service connection for migraine headaches must, therefore, be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of the claimed acquired psychiatric disorders.  The claims file should be provided to the examiner.  The VA examiner should diagnose all Axis I psychiatric disorders (other than drug and alcohol dependence) and then, based upon a review of all the record (including service treatment records, post-service VA and private treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale with respect to each diagnosed disability: 

Is it at least as likely as not (50 percent or greater probability) that a current acquired psychiatric disorder was incurred in or caused by active service?  In rendering this opinion, the VA examiner should note that an in-service personal trauma stressor of having been jumped by other soldiers and knocked unconscious in May 1981 has been corroborated.

The examiner should also express an opinion as to whether the Veteran meets the criteria for PTSD.  If a diagnosis of PTSD is deemed appropriate, the clinician should comment upon the link between the current symptomatology and the Veteran's claimed stressors.  In so doing, the examiner should opine as to whether the claimed stressors are related to the corroborated in-service personal trauma.

2. Then, readjudicate the appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2014). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


